DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 7-9 and 14-16 have been amended. Claims 6, 13 and 20 have been cancelled. Claims 1-5, 7-12 and 14-19 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8, 10-12, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Publication No. 2019/0205228 -- "Wilson")  Spates (US Publication No. 2015/0066536 -- "Spates") in further view of Slik (US Publication No. 2015/0331621 -- "Slik").

Regarding claim 8, Wilson teaches A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors: (Wilson paragraph [0034], In the example data storage system 200, memory 206 can include storage locations that are addressable by the processors 204 and adapters 210, 212, 214 for storing related software program code and data structures. The processors 204 and adapters 210, 212, 214 may, for example, include processing elements and/or logic circuitry configured to execute the software code and manipulate the data structures. The operating system 208, portions of which are typically resident in the memory 206 and executed by the processing elements, functionally organizes the storage system by, among other things, invoking storage operations in support of a file service implemented by the storage system. It will be apparent to those skilled in the art that other processing and memory mechanisms, including various computer readable media, may be used for storing and/or executing program instructions pertaining to the techniques described herein. For example, the operating system can also utilize one or more control files (not shown) to aid in the provisioning of virtual machines) program instructions to identify a set of storage devices associated with the namespace of the user; (Wilson paragraph [0033], The operating system 208 can also manage communications for the data storage system, and communications between other data storage systems that may be in a clustered network, such as attached to a cluster fabric 215 (e.g., 106 in FIG. 1). Thus, the node 202, such as a network storage controller, can respond to host device requests to manage data on the data storage device 234 (e.g., or additional clustered devices) in accordance with these host device requests. The operating system 208 can often establish one or more file systems on the data storage system 200, where a file system can include software code and data structures that implement a persistent hierarchical namespace of files and directories, for example. As an example, when a new data storage device (not shown) is added to a clustered network system, the operating system 208 is informed where, in an existing directory tree, new files associated with the new data storage device are to be stored. This is often referred to as “mounting” a file system. The storage devices and associated files can correspond to establish and identify a hierarchical namespace structure) program instructions to determine a state of health of a namespace based on information related to the set of storage devices associated with the namespace; (Wilson paragraph [0015], A storage controller that owns a storage device, or to which the storage device is assigned, may be configured to monitor health of the storage device (e.g., a single storage controller may own a storage device at any given time, and ownership of the storage device may be switched between storage controllers such as to provide switchover operation during disaster recovery). The storage controller may store health status information within a health status registry. The health status registry may be synchronized and/or merged with health status registries of other storage controllers. In this way, if the storage controller fails and a second storage controller takes ownership of the storage device, then the second storage controller has up-to-date health status information about the storage device. Similarly, when the storage controller is restored, the second storage controller may provide up-to-date health status information to the restored storage controller. The health of storage components can be obtained, which as previously mentioned, can refer to a hierarchical namespace structure. Furthermore, this health status can be dependent on information and data related to the storage devices, see Wilson paragraph [0047], A first health status change associated with the first storage device may be identified. In an example, the first storage controller may determine that the first storage device has a degraded health status based upon an I/O timeout or an I/O latency that exceeds a latency threshold. In another example, a restored health status may be identified based upon a notification (e.g., from an administrator) that the first storage device has recovered from the degraded health status. In this way, a wide variety of health status information may be identified based upon various information regarding the operation of the first storage device) program instructions to identify a set of criteria related to the state of health of the namespace; (Wilson paragraph [0047], A first health status change associated with the first storage device may be identified. In an example, the first storage controller may determine that the first storage device has a degraded health status based upon an I/O timeout or an I/O latency that exceeds a latency threshold. In another example, a restored health status may be identified based upon a notification (e.g., from an administrator) that the first storage device has recovered from the degraded health status. In this way, a wide variety of health status information may be identified based upon various information regarding the operation of the first storage device. The first storage controller may identify the first health status change because the first storage controller may be a current owner of the first storage device (e.g., client device I/O access to the first storage device may be provided through the first storage controller, and thus the first storage controller may be capable of identifying the first health status change, such as the I/O timeout). At 308, first entry may be created within the first health status registry based upon the first health status change. In an example, a second health status change associated with the second storage device may be identified (e.g., an administrator may provide an indication that the administrator is failing the second storage device). A second entry may be created within the first health status registry based upon the second health status change. In this way, the first storage controller may store health status information, within the first health status registry, of storage devices owned by the first storage controller. Information criteria such as I/O timeout or I/O latency can be used to obtain a health status result and quantification/qualification for the memory, which as mentioned, can refer to a namespace structure) responsive to determining that one or more criteria related to the state of health of namespace attains respective trigger values, (Wilson paragraph [0047], A first health status change associated with the first storage device may be identified. In an example, the first storage controller may determine that the first storage device has a degraded health status based upon an I/O timeout or an I/O latency that exceeds a latency threshold. Although no specific trigger value is given, Wilson explicitly describes a threshold value, that when exceeded, implements a change of the health status and value) program instructions to replace a first set of storage devices that store data corresponding to the namespace and are included among one or more storage systems; (Wilson paragraph [0046], One embodiment of storage device health status synchronization is illustrated by an exemplary method 300 of FIG. 3. At 302, the method starts. At 304, a first health status registry may be maintained for a first storage controller at a first storage site. The first storage site may comprise a first storage device and/or other storage devices assigned to a first storage aggregate maintained by the first storage controller. At 306, a second health status registry may be maintained for a second storage controller at a second storage site. The second storage site may comprise a second storage device and/or other storage devices assigned to the first storage aggregate maintained by the first storage controller (e.g., the second storage device may be configured according to a mirror configuration for the first storage device such that data of the first storage device is mirrored to the second storage device so that the second storage controller may use the second storage device for switchover operation in the event the first storage controller fails). In the event that the first storage device(s) fail via the standards previously set out, instructions to replace the storage devices(s) may be implemented) and program instructions to dictate to replace the first set of storage devices that store data corresponding to the namespace and are included among the one or more storage systems (Wilson paragraph [0048], At 310, a first registry synchronization update may be generated based upon the first entry. In an example, a second synchronization registry update may be generated based upon the second entry. At 312, the second health status registry may be updated based upon the first registry synchronization update and/or other registry synchronization updates. For example, a first synchronized entry may be created within the second health status registry based upon the first registry synchronization update. The first synchronized entry may specify health status information associated with the first storage device. In an example, one or more entries, within the second health status registry, that are made inconsistent/stale based upon the first registry synchronization update may be removed from the second health status registry. In an example, a second synchronized entry may be created within the second health status registry based upon the second registry synchronization update. The second synchronized entry may specify health status information associated with the second storage device. Wilson describes a synchronization event which will, under certain circumstances, transfer the stored data from a first set of storage device(s) to a second set of storage device(s)).
Wilson does not teach program instructions to determine a state of health of a namespace.
However, Spates teaches program instructions to determine a state of health of a namespace (Spates paragraphs [0060-0062], The “qi:” prefix refers to a target datastore (e.g., a quality instance namespace), the “qdm:” prefix refers to an ontology for a particular namespace (e.g., a quality data model) namespace, combined with definitions used in the quality instance namespace and an ontology derived by the decorator utility as inferred from the original collection of health quality measurement input documents. The query processors may require a prologue in the query listing all of the namespace prefixes used by the query; or the query processor may prepend these prefix definitions based on the namespaces associated with the model being queried. FIG. 8 illustrates a data flow 800 for executing a health quality measurement calculator module 210 against a medical record database 802 to determine a health quality metric result 804 in accordance with embodiments of the present invention. As described above, embodiments may generate a health quality measurement calculator module 210 that includes one or more queries for data relevant to calculating a health quality metric. In some embodiments, the medical record database 802 may be converted to a semantic representation, such as an RDF model format, as described above with respect to FIGS. 2-5. Execution of the health quality measurement calculator module 210 may include querying the datastore using the queries defined as described above with respect to FIG. 7, and processing the data returned by those queries to generate a numerical output for the metric. For example, a particular health quality measurement metric may include certain numerator and denominator values, and the queries executed by the health quality measurement calculator module 210 may retrieve these values and perform the mathematical computation to arrive at the metric result. Spates specifically can organize the data into a namespace, which can then be queried to provide specific health data that refers directly to the namespace itself. This can be done via program instructions, see Spates paragraph [0086], For example, one or more of the procedures described above may be embodied by computer program instructions).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wilson with those of Spates. Spates teaches determining a health status for a particular namespace, whereas Wilson more broadly teaches determining a health status for a series of storage devices which contain namespaces. In other words, Spates is used to explicitly teach determining a health status of a particular namespace. The result of the evaluation of the health quality measurement definition document may be represented as a generated health quality measurement calculator module 210, which may include one or more queries to be executed against the datastore. In some embodiments, the health quality measurement calculator module 210 is provided to another application for execution, though in the present example this module 210 is considered to be a standalone application that, when executed, retrieves the relevant data from a datastore and provides an output of a metric related to the original health quality measurement definition document). As well as to execute the necessary actions in an optimized manner, based on the aforementioned results of the health quantity determination (Spates paragraph [0085], At action 1010, the health quality measurement calculator may be executed against the set of medical record data to derive data for calculating one or more health quality metrics defined in the originally input health quality metric definition document. Execution of the health quality measurement calculator may include execution of one or more queries defined as actions in response to the criteria established upon creating the semantic representation of the health quality measurement definition document. These queries may be performed to retrieve the relevant data from the medical records datastore, and calculations may be performed on said relevant data to generate one or more metrics as output. These metrics may be provided to users via a display, reported to an external system (e.g., a compliance measurement or auditing system), output via a spreadsheet, or via various other reporting methods and systems for providing such data).

Wilson in view of Spates does not teach program instructions to prioritize replacement of a second set of storage devices from among the first set of storage devices associated with the namespace of the user based on one or more factors.
However, Slik teaches program instructions to prioritize replacement of a second set of storage devices from among the first set of storage devices associated with the namespace of the user based on one or more factors (Slik paragraphs [0069-0070], After the reverse processor subsystem 544 reconstructs the original data object, the reverse processor subsystem 544 deposits the original data object in the file/object staging area 510. The original data object can be a file, an object, a volume, a data range sequence, a binary string, a data aggregate, or any combination thereof. The file/object namespace module 506 can determine when the original data object is deposited into the file object staging area 510. In response, the file/object namespace module 506 can respond to the read request via at least one of the protocol interfaces 504 by sending the original data object back to the client. [0070] Implementations of the storage preprocessor subsystem 514 and the reverse processor subsystem 544 enable the storage front-end system 500 to improve storage efficiency using storage processing pipeline optimization. The storage preprocessor subsystem 514 implements a pipeline of storage preprocessing techniques that improves storage efficiency. The storage preprocessor subsystem 514 presumes that the repositories utilized by the fragment namespace module 530 are high-latency storage devices, e.g., the multiple-data-storage-devices enclosure 306 where storage devices therein are frequently deactivated. Because of this, the storage preprocessor subsystem 514 utilizes the additional time to optimize the pipeline for even higher storage efficiency that traditional systems could not previously achieve. The process of replacing the storage device sets can be expedited/pipelined in the event of using a namespace of the user. Specifically, if the user data namespace is associated with a read request, it can be given priority, see Slik paragraph [0064], If the client request is a read request, the file object namespace module 506 adds the read request (e.g., including a requested data object identifier and a read request SLO) to a read queue 540. The read queue 540 can process read requests cached therein in the order the read requests are received (absent a message that overwrites a priority of one of the read requests), or process the reads out of order. The read queue 540 can process each read request through a read planner module 542. Based on the data object identifier and other information in the read request (e.g., the SLO), the read planner module 542 can retrieve a transformation recipe corresponding to the requested data object from the metadata storage 528 or from a corresponding fragment).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wilson and Spates with those of Slik. Slik teaches prioritizing the replacement of storage device sets when they are associated with the namespace of a user and based on one or more given factors. This can be done as a way to replace the storage devices If the client request is a write request, the file object namespace module 506 adds the write request (e.g., including a data object identifier and a write request SLO) to a write queue 508. The payload of the write request can be stored in a file object staging area 510 (e.g., the staging area 408 of FIG. 4). The write queue 508 can process write requests cached therein in the order the write requests are received (absent a message that overwrites a priority of one of the write requests), or process write requests out of order. The write queue 508 can process each write request through a write planner module 512 (e.g., the pipeline planner module 416 of FIG. 4). Based on the payload data and other information in the write request (e.g., the SLO), the write planner module 512 selects storage preprocessing techniques that are used to process the write request. The write planner module 512 can also determine an ordering of how the storage preprocessing techniques are to apply on the payload data and parameters for running the storage preprocessing techniques. The write planner module 512 can transmit the selection of techniques, the ordering of applying the techniques, and the parameters for the techniques in a transformation recipe to a storage preprocessor subsystem 514. The write planner module 512 can operate iteratively. That is, the write planner module 512 can plan to try a permutation of techniques and/or options for the techniques, and based on the tested result, further changes the options or the techniques to try to optimize one or more variables (e.g., storage performance indicators) to achieve a better end result).


Claims 1 and 15 are the corresponding method and system claims to product claim 8. They are rejected with the same references and rationale.

Regarding claim 10, Wilson in view of Spates in further view of Slik teaches The computer program product of claim 8, wherein the one or more storage systems are interconnected via an Internet-based network and respectively include a plurality of storage devices, (Wilson paragraph [0014], One or more systems and/or techniques for storage device health status synchronization are provided. Within a network storage environment, a first storage controller is located at a first storage site (e.g., a first location such as a first city) and a second storage controller is located at a second storage site (e.g., a second location such as a second city). The storage sites can be connected via a network over long distances, for further citation also see Wilson paragraph [0028], In the example environment 100, the host devices 108, 110 can utilize the data storage systems 102, 104 to store and retrieve data from the volumes 132. In this embodiment, for example, the host device 108 can send data packets to the N-module 120 in the node 116 within data storage system 102. The node 116 can forward the data to the data storage device 128 using the D-module 124, where the data storage device 128 comprises volume 132A. In this way, in this example, the host device can access the storage volume 132A, to store and/or retrieve data, using the data storage system 102 connected by the network connection 112) and wherein the plurality of storage devices include one or more storage device types selected from the group consisting of solid-state drives, hard disk drives, magnetic tapes, and storage-class memory (Wilson paragraph [0026], In one embodiment, the data storage devices 128, 130 comprise volumes 132, which is an implementation of storage of information onto disk drives or disk arrays or other storage (e.g., flash) as a file-system for data, for example. Volumes can span a portion of a disk, a collection of disks, or portions of disks, for example, and typically define an overall logical arrangement of file storage on disk space in the storage system. In one embodiment a volume can comprise stored data as one or more files that reside in a hierarchical directory structure within the volume).

Claims 3 and 17 are the corresponding method and system claims to product claim 10. They are rejected with the same references and rationale.

Regarding claim 11, Wilson in view of Spates in further view of Slik teaches The computer program product of claim 8, further comprising: program instructions to group a plurality of storage devices of a storage system into one or more groups of storage devices based on an age and respective capabilities corresponding to a storage device; (Wilson paragraph [0014], One or more systems and/or techniques for storage device health status synchronization are provided. Within a network storage environment, a first storage controller is located at a first storage site (e.g., a first location such as a first city) and a second storage controller is located at a second storage site (e.g., a second location such as a second city). The first storage controller may manage a first storage aggregate (e.g., a logical grouping of storage devices that may be assigned to or owned by the first storage controller) comprising a first storage device located at the first storage site and a second storage device located at the second storage site. The second storage controller may similarly manage a second storage aggregate (e.g., a logical grouping of storage devices that may be assigned to or owned by the second storage controller). Data may be mirrored between storage devices within a storage aggregate, such as from the first storage device to the second storage device and vice versa to allow for switchover operations. Storage devices can be grouped together corresponding to their initial numbering. For further details on storage device grouping, also see Wilson paragraph [0022], As illustrated in the exemplary environment 100, nodes 116, 118 can comprise various functional components that coordinate to provide distributed storage architecture for the cluster. For example, the nodes can comprise a network module 120, 122 (e.g., N-Module, or N-Blade) and a data module 124, 126 (e.g., D-Module, or D-Blade). Network modules 120, 122 can be configured to allow the nodes 116, 118 (e.g., network storage controllers) to connect with host devices 108, 110 over the network connections 112, 114, for example, allowing the host devices 108, 110 to access data stored in the distributed storage system. Further, the network modules 120, 122 can provide connections with one or more other components through the cluster fabric 106. For example, in FIG. 1, a first network module 120 of first node 116 can access a second data storage device 130 by sending a request through a second data module 126 of a second node 118) and determining, by one or more computer processors, to replace all storage devices of a first group of storage devices within the storage system, wherein one or more storage devices of the first group of storage devices are identified as being included within the first set of storage devices In an example, a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices). The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration (e.g., utilizing information replicated between replication databases at the first storage site and the second storage site) where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second storage aggregate in the event a disaster occurs at the second storage site). In the event of a disaster occurrence, the system is able to replace the storage devices of a first group with others in order to maintain data reliability. Also see Wilson paragraph [0061], FIG. 4F illustrates an example 470 of the registry merger component 420 merging the first health status registry 412 and the second health status registry 418. For example, the registry merger component 420 may utilize a real-time storage device evaluation technique to evaluate the third storage device (A) 414 and the fourth storage device (A) 416. Because the updated second synchronization entry 444a corresponds to a current health status of the third storage device (A) 414 identified by the real-time storage device evaluation technique, the registry merger component 420 may replace the second entry 434 (e.g., specifying that the third storage device (A) 414 has a degraded health status) within the first health status registry 412 with a second synchronization entry 472 (e.g., specifying that the third storage device (A) 414 has a restored health status) based upon the updated second synchronization entry 444a).

Claims 4 and 18 are the corresponding method and system claims to product claim 11. They are rejected with the same references and rationale.

Regarding claim 12, Wilson in view of Spates in further view of Slik teaches The computer program product of claim 8, further comprising: program instructions to determine whether a storage system affected by the first set of storage devices to replace includes one or more other storage devices that include a set of characteristics that are within a threshold level of the first set of storage devices to replace; and responsive to determining that the storage system affected by the first set of storage devices to replace includes one or more other storage devices that include the set of characteristics that are within the threshold level of the first set of storage devices to replace, program instruction to determine to replace the one or more other storage devices in addition to the first set of storage devices (Wilson paragraphs [0049-0050], In an example of updating the second health status registry, a communication failure between the first storage site and the second storage site may be identified (e.g., before transmission of the first registry synchronization update to the second storage site for updating the second health status registry). A retransmission registry synchronization update may be generated. Responsive to establishing communication between the first storage site and the second storage site within a retransmission threshold (e.g., communication is reestablished within 10 seconds), a retransmission registry synchronization update may be sent to the second storage site for updating the second health status registry. In this way, the second health status registry may be updated with up-to-date health status information from the first health status registry. [0050] In an example, the second storage controller may be configured according to a disaster recovery configuration with respect to the first storage controller. A disaster of the first storage site may be identified. Ownership of the second storage device may be assigned to the second storage controller as a switchover aggregate. The second storage controller may facilitate data access to the switchover aggregate utilizing the second storage device. For example, the second health status registry may be evaluated to (e.g., to identify an entry associated with the second storage device, such as the second synchronized entry specifying health information of the second storage device). Responsive to the second health status registry indicating that the second storage device has a functional health status (e.g., the second health status registry may lack an entry for the second storage device, thus indicating that the second storage device is healthy), data access may be provided to the second storage device by the second storage controller. Responsive to the entry indicating that the second storage device has a degraded health status, degraded data access may be provided to the second storage device by the second storage controller (e.g., the second storage controller may restrict access to the second storage device; the second storage controller may provide filtered access to the second storage device for certain types of data or I/O access, such as non-latency sensitive I/O access; the second storage controller may reduce I/O access bandwidth to the second storage device; etc.). In the event that certain storage devices will be replaced, given characteristics are checked to ensure that they meet the qualifications necessary in order to replace the previous storage devices (i.e., I/O latency). In this case, if they meet the threshold requirements, then the transfer/replacement can be determined and executed).

Claims 5 and 19 are the corresponding method and system claims to product claim 12. They are rejected with the same references and rationale.


Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Spates in further view of Slik as applied to claim 1, 8 and 15 above, and further in view of Sundaravaradan et al. (US Publication No. 2017/0116130 -- "Sundaravaradan").

Regarding claim 9, Wilson in view of Spates in further view of Slik and further in view of Sundaravaradan teaches The computer program product of claim 8, wherein the namespace is associated with a plurality of data and associated with the user (Sundaravaradan paragraph [0041], An organization cache is another type of cache that system 16 is configured to provide, in some embodiments. This cache may store data that is available to multiple sessions (e.g., data cached by one session may be retrieved by a user in another session). The organization cache may, by default, be scoped to be available across all namespaces of the owning tenant. As used herein, the term "namespace" refers to a grouping of data for an application for which a visibility scope can be defined. A namespace may be defined for each application, for a portion of an application and/or for multiple applications. Applications, users, requests, etc. may be associated with a namespace and visibility parameters may be defined such that certain data within a namespace is only visible to entities associated with the namespace. For example, an application in one namespace may or may not be able to access data in another namespace, depending on visibility parameters of the other namespace. Similarly, a user session associated with a particular namespace may or may not be able to access data for other namespaces. Note, however, that a given user session may be associated with multiple different namespaces. Namespaces may be statically defined for an application or may be dynamically adjustable by administrators. The namespace can be associated with the user/client as well as a plurality of data and/or data requests).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wilson and Spates and Slik with those of Sundaravaradan. Sundaravaradan teaches having the namespace be associated with plurality of data and the user, which can provide numerous benefits, one of which can be to restrict access to the aforementioned namespace to particular visibility parameters that can be set and defined by the user. This can help provide additional security to the memory system in storage and in function (Sundaravaradan paragraph [0041], A namespace may be defined for each application, for a portion of an application and/or for multiple applications. Applications, users, requests, etc. may be associated with a namespace and visibility parameters may be defined such that certain data within a namespace is only visible to entities associated with the namespace. For example, an application in one namespace may or may not be able to access data in another namespace, depending on visibility parameters of the other namespace. Similarly, a user session associated with a particular namespace may or may not be able to access data for other namespaces. Note, however, that a given user session may be associated with multiple different namespaces. Namespaces may be statically defined for an application or may be dynamically adjustable by administrators).

Claims 2 and 16 are the corresponding method and system claims to product claim 9. They are rejected with the same references and rationale.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Spates in further view of Slik as applied to claims 1 and 8 above, and further in view of Davis et al. (US Publication No. 2014/0006465 -- "Davis").

Regarding claim 14, Wilson in view of Spates in further view of Slik in further view of Davis teaches The computer program product of claim 13, wherein the one or more factors include factors selected from the group consisting of a duration to replace one or more storage devices within a storage system, a number of namespaces affected by replacing the one or more storage devices within the storage system, a duration to migrate data from the one or more storage devices to replace to other storage devices not replaced, and a service-level agreement (Davis paragraphs [0015-0016], In some embodiments, one or more cloud controllers track the accesses made by clients system to determine patterns in data access and grouping for the distributed filesystem, and then based on tracked patterns re-assigns a portion of the global namespace that includes the target file from the target cloud controller to the preferred cloud controller. This re-assignment operation includes updating the namespace mappings for the distributed filesystem to reflect the reassignment. Re-assigning a portion of the global namespace facilitates reducing the average load for the cloud controllers of the distributed filesystem and increasing the file access performance for the client system. [0016] In some embodiments, the determined patterns indicate a set of user and project files that are related, and the reassignment operation re-assigns the portions of the global namespace associated with these files to a single cloud controller, thereby improving file cache hit rates, reducing the number of connections to the distributed filesystem that are needed by the client systems accessing that portion of the global namespace, and improving the scalability of the distributed filesystem. The factors determining the priority of storage device replacement can include the number of namespaces affected, in this case, the number of namespace connections to the distributed filesystem that are required by the client/user).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wilson, Spates and Slik with those of Davis. Davis teaches the factors regarding the prioritized replacement of storage devices with respect to a namespace. In this case, the factor can refer to the scalability and limitations of namespace connections to the distributed file system (i.e., the number of namespaces affected by the replacement). This allows the system to prioritize factors needing more immediate attention, such as allowing the large amount of namespaces to be rerouted and then accessed as quickly as possible to minimize the disruption of service (Davis paragraph [0434], In some alternative embodiments, clients may support a higher level of sophistication, and be able to choose which cloud controllers to connect to. For instance, the software on a client system may be sufficiently sophisticated to see a set of namespace mappings for cloud controllers, and patch these mappings into a single global namespace that is presented to a user. Furthermore, in some embodiments, cloud controllers may be configured to send back a referral that lists a number of cloud controllers (perhaps in conjunction with characteristics for each cloud controller) that a client system can then choose from based on its own set of selection criteria (e.g., network link bandwidth, eventual anticipated client location, etc.). For example, in a (read-only) backup-recovery situation, an initial cloud controller may respond with a list of cloud controllers that are currently caching some of the data needed by the client system. The client can analyze the set of choices (e.g., testing the network connections, etc.) before connecting to a specific cloud controller. Alternatively, if recovery time is of paramount importance, the client system is provisioned with sufficient resources, and the cache contents of the listed cloud controllers are complementary, the client may connect to multiple (or all) of the referred cloud controllers to retrieve their cached data (or leverage their combined bandwidth to a supporting cloud storage system) and retrieve the needed data set as quickly as possible).

	Claim 7 is the corresponding method claim to product claim 14. It is rejected with the same references and rationale.

Response to Arguments
Applicant’s arguments, see page 1 (numbered page 8), filed July 29th, 2021, with respect to Claims 2, 9 and 16 have been fully considered and are persuasive.  The Claim Objection of Claims 2, 9 and 16 has been withdrawn. 

Applicant’s arguments, see pages 1-2 (numbered pages 8-9), filed July 29th, 2021, with respect to Claims 1, 8 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Indefiniteness Rejection of Claims 1, 8 and 15 has been withdrawn. 

Applicant’s arguments, see page 2 (numbered page 9), filed July 29th, 2021, with respect to Claims 8-14 have been fully considered and are persuasive.  The 35 U.S.C. 101 Rejection of Claims 8-14 has been withdrawn. 



Applicant's arguments filed July 29th, 2021 have been fully considered but they are not persuasive.

Applicant argues:
“Slik teaches: From [0070]: Implementations of the storage preprocessor subsystem 514 and the reverse processor subsystem 544 enable the storage front-end system 500 to improve storage efficiency using storage processing pipeline optimization. The storage preprocessor subsystem 514 implements a pipeline of storage preprocessing techniques that improves storage efficiency. The storage preprocessor subsystem 514 presumes that the repositories utilized by the fragment namespace module 530 are high-latency storage devices, e.g., the multiple-data-storage-devices enclosure 306 where storage devices therein are frequently deactivated. Because of this, the storage preprocessor subsystem 514 utilizes the additional time to optimize the pipeline for even higher storage efficiency that traditional systems could not previously achieve.
Thus, Slik teaches “the storage preprocessor subsystem 514 utilizes the additional time to optimize the pipeline”. However, Slik fails to teach or suggest “prioritizing ... replacement of a second set of storage devices from among the first set of storage devices associated with the namespace of the user based on one or more factors”, (emphasis added), as is required by claim 1. Accordingly, for at least this reason, the combination of Wilson in view of Spates and Slik fails to render claim 1 obvious.”

Examiner respectfully disagrees. The applicant argues against the teaching of the Slik reference regarding the limitation that was added to the independent claim from dependent claims 6, 13 and 20. The examiner notes that the applicant focuses in particular on the term “prioritize”, rather than the teaching of the limitation as a whole. Examining the Slik reference, the examiner asserts that the claimed language is too broad to overcome the existing Slik rejection. For example, in the above argument the applicant argues against the teachings of paragraph [0070] of Slik, stating that it refers to optimization rather than prioritization. However, Slik explicitly describes that the optimization of the moving and replacement of storage devices is done to storage devices specifically by prioritizing those which optimize the functioning and efficiency of the system as a whole. In particular, the optimization is a method by which particular storages devices are prioritized based on factors that lead to the increased efficiency and functionality of the system. The examiner argues that this is understood by the fact that when optimization occurs, certain storage devices must be prioritized over others, otherwise they would be randomly replaced, which would provide no benefit. Further, The staging area can be a cache memory with at least a data object namespace and a fragment namespace. The method can further include associating an object identifier of the payload data in the data object namespace and fragment identifiers of the data fragments in the fragment namespace. The method can also further include storing a layout of the data fragments, where the layout indicates which of the plurality of multiple-data-storage-devices enclosures stores each of the data fragments. The layout can also include an indication of which data storage device(s) within each of the plurality of multiple-data-storage-devices stores each of the data fragments. The method can also include tracking a group of data storage devices in the plurality of multiple-data-storage-devices enclosures and associating the group with the object identifier for the payload data. The attribute of the write request may include a service level objective (SLO) of the write request. When determining the transformation pipeline, the storage front-end manager system can determine the transformation pipeline based at least partly on the SLO). As an even further argument, the examiner notes that when a particular storage device and the fragments comprising the namespace module are prioritized when they are cached to a staging area, since the process of caching the device/fragments is prioritizing it for replacement by caching it for future transfer and ultimately replacement. Regardless of which argument is applied, the examiner asserts that the current claim limitations as currently constructed are too broad to overcome the teachings of the Wilson, Spates and specifically the Slik reference.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136                           

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136